DAN M. LEE, Justice,
for the Court:
This is an appeal from the Circuit Court of Winston County wherein the circuit judge affirmed an order of the Workmen’s Compensation Commission which denied benefits to the appellant. The decision of the Commission reversed a finding by the administrative law judge that Mrs. Clark was entitled to benefits. The basis of the Commission’s ruling was its finding that the hospital and nursing home were not required to provide workmen’s compensation coverage because they were exempt under the Workmen’s Compensation Statute. The sole issue on this appeal is whether the Commission and Circuit Court were correct in their legal conclusion that Mrs. Clark’s employer was not required to provide her with coverage.
An identical issue was presented to this Court in Parrott v. Winston County Community Hospital and Nursing Home, 464 So.2d 1159 (1985). We are of the opinion that our decision in Parrott effectively disposes of the issues raised in this appeal. We therefore affirm the judgment of the Circuit Court.
AFFIRMED.
PATTERSON, C.J., ROY NOBLE LEE and WALKER, P.JJ., and HAWKINS, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.